                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 4: Email from James Freeman, an associate in the firm of Plaintiff
                 Bradley’s lead counsel, to Dan Booth dated January 23, 2020




PPAB 5724182v1                        1
         Case 5:19-cv-00249-FL Document 33-6 Filed 07/17/20 Page 1 of 3
  From:    James Freeman jf@liebowitzlawfirm.com
Subject:   Bradley v. Analytical Grammar: Discovery Issues
   Date:   January 23, 2020 at 8:47 PM
     To:   Dan dan@danboothlaw.com
    Cc:    Richard Liebowitz RL@liebowitzlawfirm.com, Seth Hudson shudson@worldpatents.com




                  Case 5:19-cv-00249-FL Document 33-6 Filed 07/17/20 Page 2 of 3
Derar Counsel:

As per your January 20 e-mail, below please find Plaintiff's timely responses to Defendant's additional discovery requests.

Defendant's Request No. 1: First, Mr. Bradley testified that he had contacted five websites that had posted the photograph.
Documents regarding only two of the websites, imgur and Reddit, were produced (MB_073, MB_075, MB_076). He did not identify the
other three websites during the deposition, and he has not produced any documents about them. But he testified that he has a Word
document with information about the other three websites, and that he had provided it to his counsel. It has not been produced to
Analytical, more than a month after the deposition. We need to see it. Please produce it, and any other documents responsive to
Request No. 27, no later than Thursday, January 23, 2020.

Plaintiff Response: Plaintiff does not have any documents responsive to this Request. Plaintiff contacted the additional websites
through an on-line form but did not receive a response and did not take any screenshots of the form request.

Defendant's Request No. 2: Second, he testified that he had set up a Custom Ink account after responding to Analytical's
interrogatories. No documents have been produced related to the account, but based on his testimony and his response to
Interrogatory No. 4, any documents related to the account are responsive to at least Analytical’s Document Request No. 20. Please
supplement the production with all documents related to the Custom Ink account by no later than Thursday, January 23, 2020.

Plaintiff's Response: The documents are publicly accessible to Defendant, and Defendant can take screenshots of Plaintiff's Custom
Ink account here:

https://www.customink.com/profiles/designs?e=bWJyYWRsZXlAYnJhZC10ZWNoLmNvbQ%3D%3D

Defendant's Request No. 3: Third, during the deposition, Mr. Allan requested a clawback of MB_087. The document was not
identified in your privilege log. It was part of your supplemental production, after counsel conferred, which you produced as part of
resolving a dispute over your compliance with our discovery requests. Please confirm, on or before Thursday, January 23, 2020, that
you will not seek to claw back that document or any others.

Plaintiff's Response: Plaintiff is not seeking clawback of any documents previously produced as MB_001-88.

Defendant's Request No. 4: Fourth, Mr. Bradley testified that metadata on the Photograph was provided to counsel that identifies him
as the photographer. He also conceded that the metadata was not within the document produced as “Dec. 17 Post.PDF” (MB_012-
66). Analytical's requests for production specifically sought any responsive metadata, and it appears responsive to at least Analytical’s
Document Request No. 29 & 30. But it is appears that the metadata is not relevant to his claims, since he also testified that no CMI
other than his name was conveyed with the Photograph when he posted it on Facebook was his name (he contended that his
Facebook username counts as CMI). We must require production of the metadata, unless we have your word that it is not relevant to
Mr. Bradley's claims. So, by no later than Thursday, January 23, 2020, either produce the metadata, or confirm that Mr. Bradley will
not contend that it is material to any claim or defense

Plaintiff's Response: Metadata attached hereto as MB_089-91.




 MB_089-91.pdf




          Case 5:19-cv-00249-FL Document 33-6 Filed 07/17/20 Page 3 of 3
